 Case 1:21-cv-00214-TWP-TAB Document  1-1 Filed 01/27/21 Page 1 of 17 PageID
                            49D1 2-2007-CT-022758                              #: 6
                                                                         Filed: 7/10/2020 12:05 PM
                                                                                                                                            Clerk
                                            Marion Superior Court,   Civil Division   12                                   Marion County, Indiana




STATE OF INDIANA                              )                 IN        THE MARION SUPERIOR COURT
                                                  SS:
COUNTY OF MARION                              g                 CAUSE NO.

DEBBIE HARDWICK

         VS.

KROGER LIMITED PARTNERSHIP I

                                        COMPLAINT FOR DAMAGES

         Comes now the plaintiff, Debbie Hardwick, by counsel, Ken Nunn Law Ofﬁce, and                                         for
cause 0f action against the defendant, Kroger Limited Partnership                             I,   alleges   and   says:


          1.       That on or about October 3 1, 2019, the                 plaintiff,      Debbie Hardwick, was a
customer       at the   Kroger   stores located at      7101 East    10th Street in Indianapolis,       Marion County,
Indiana.


         2.        That on or about October 3 1, 2019, the                 plaintiff,      Debbie Hardwick, tripped and
fell   over plastic straps that had fallen from merchandise placed                         at the   entrance t0 the store,
causing the plaintiff to suffer serious injuries.


         3.        That   it   was   the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions Which would render the premises dangerous and unsafe for
plaintiff, 0r present      an unreasonable risk of harm t0 plaintiff in her lawful use 0f same.


         4.        That   it   was   the duty of the defendant t0 exercise reasonable care to protect
plaintiff,     by inspection and other afﬁrmative acts, from the danger of reasonably foreseeable
injury occurring      from reasonably foreseeable use 0f said premises.


         5.        That   it   was   the duty 0f the defendant t0 have available sufﬁcient personnel and
equipment       to properly inspect      and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free          from defects and conditions rendering the premises unsafe.

         6.        That   it   was   the duty of the defendant t0          warn   plaintiff 0f the       dangerous and
unsafe condition existing 0n said premises.


         7.        That the defendant knew 0r should have                   known 0f the unreasonable                risk 0f
danger t0 the plaintiff but failed either t0 discover                it   0r t0 correct      it   after discovery.
 Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 2 of 17 PageID #: 7



                                                            -2-


         8.    That the   fall    and resultant permanent                  0f plaintiff were caused by the
                                                                    injuries
negligence of the defendant        who   failed to utilize       reasonable care in the inspection and
maintenance of said premises.


         9.    That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the              plaintiff.



         10.   That the plaintiff has incurred medical expenses,                    lost   wages and other   special
expenses, and will incur future medical expenses, lost wages and other special expenses, as a
direct   and proximate   result   0f defendant's negligence.


         WHEREFORE, the plaintiff demands judgment against the                             defendant for permanent
injuries in a reasonable   amount       t0   be determined        at the trial   0f this cause, for medical expenses,
lost   wages and other   special expenses, for future medical expenses, lost                    wages and other
special expenses, court costs,      and      all   other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:       s/ Chris Moeller
                                                       Chris Moeller, #25710-49
                                                       KEN NUNN LAW OFFICE
                                                       104 South Franklin Road
                                                       Bloomington, IN 47404
                                                       Phone: (812) 332-9451
                                                       Fax: (812) 33 1-5321
                                                       E-mail:    chrism@kennunn.com




                                  REQUEST FOR TRIAL BY JURY

         Comes now the     plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                    that this


matter be tried by jury pursuant to Trial Rule 38.
 Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 3 of 17 PageID #: 8



                                          -3-


                                KEN NUNN LAW OFFICE


                                BY:   s/ Chris Moeller
                                      Chris Moeller, #257 1 0-49
                                      KEN NUNN LAW OFFICE
                                      104 South Franklin Road
                                      Bloomington, IN 47404
                                      Phone: (812) 332-9451
                                      Fax: (812) 331-5321
                                      E-mail:   chrism@kennunn.com




Chris Moeller, #257 1 0-49
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:    8 12-33 1-5321
Attorney for Plaintiff
Case 1:21-cv-00214-TWP-TAB Document  1-1 Filed 01/27/21 Page 4 of 17 PageID
                           49D1 2-2007-CT-022758                              #: 9
                                                                        Filed: 7I1 0/2020 12:05 PM
                                                                                                                           Clerk
                                         Marion Superior Court,   Civil Division   12                     Marion County, Indiana




                                         APPEARANCE FORM (CIVIL)
                                                      Initiating Party




             CAUSE NO:

   1.        Name   of ﬁrst   initiating party               Debbie Hardwick
                                                             1435 S Arlington Avenue
                                                             Indianapolis,          IN 46203


  2.         Telephone 0f pro se      initiating party       NA

  3.         Attorney information (as applicable              Chris Moeller #25710-49
             for service   0f process)                       Ken Nunn Law Ofﬁce
                                                             104 South Franklin Road
                                                             Bloomington, IN 47404
                                                             PHONE:                     812 332-9451
                                                             FAX:                       812 331-5321
                                                             Email: chrism@kennunn.com



  4.         Case type requested                              CT     (Civil Tort)



   5.        Will accept   FAX service                       YES

  6.         Are there   related cases                       NO

  7.         Additional information required by
             State or Local Rules



  Continuation 0f Item        1   (Names of initiating       NAME:
  parties)                                                   NAME:

  Continuation of Item 3 (Attorney information
  as applicable for service 0f process)



                                                          s/Chris Moeller
                                                         Attorney—at-Law
                                                         (Attorney information            shown above.)
    Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 5 of 17 PageID
                               49D1 2-2007-CT-022758                             #:7/10/2020
                                                                            Filed:   10      12:05 PM
                                                                                                                                                                        Clerk
                                                           Marion Superior Court,        Civil Division    12                                          Marion County, Indiana


                                        CIRCUIT/SUPERIOR COURTS FOR THE                          COUNTY OF MARION
                                                                     STATE OF INDMNA
                                          CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                                   INDIANAPOLIS, INDIANA 46204
                                                                TELEPHONE          3 17   327-4740

Debbie Hardwick

                                                P1aintiff(s)


                         VS.                                                                    No.

Kroger Limited Partnership          I



                                                Defendant(s)
                                                                             SUMMONS
The State 0f Indiana t0 Defendant: Kroger Limited Partnership                       I,    c/o   Corporation Service Company, 135 North
Pennsylvania Street, Suite 1610, Indianapolis, IN 46204

          You have been        sued by the person(s)        named     "plaintiff" in the court stated         above.

       The nature 0f the suit against you is stated in the complaint Which                        is   attached t0 this document.   It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, Within Twenty (20) days, commencing the day
afteryou receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.


         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert                                it   in
your written answer.

        7/1   0/2020                                                                             H!    1--u.F<-L_   (L    ET<"(L1‘...-,       d
Date:                                                                                                                                    6}

                                                                                 CLERK, MARION CIRCUIT/SUPERIOR COURTS

CHRIS MOELLER, #25710-49
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,        IN    47404
                                              ACKNOWLEDGMENT OF SERVICE 0F SUMMONS
          A copy of the above summons and a copy 0f the complaint attached thereto were received by me at
this          day of                      ,
                                              2020.


                                                                                                SIGNATURE OF DEFENDANT
PRAECIPE:       I   designate the following           mode 0f service   to   be used by the Clerk.

XX        By certiﬁed or registered mail              with return receipt to above address.

D         By   Sheriff delivering a        copy 0f summons and complaint personally to defendant or by leaving a copy of the summons
          and complaint        at his   dwelling house or usual place of abode with some person of suitable age and discretion residing
          therein.


D         By                            delivering a copy of summons and complaint personally to defendant 0r                  by leaving         a   copy 0f the
          summons and complaint             at his dwelling house 0r usual place 0f abode.


D         By   serving his agent as provided            by rule,   statute or valid agreement, to-wit:


                                                                    KEN NUNN LAW OFFICE

                                                                    BY:  s/ CHRIS MOELLER
                                                                      ATTORNEY FOR PLAINTIFF

                                                                                                                                    WDIANF
     Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 6 of 17 PageID #: 11

CERTIFICATE OF MAILING:                  I   certify that     0n the   _ day 0f                         ,
                                                                                                            2020,   I   mailed a copy 0f this summons and a copy
0f the complaint t0 each 0f the defendant(s) by (registered 0r certiﬁed mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.


          Dated    this   _ day 0f                   ,
                                                         2020.



                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                       Ihereby            certify that service             of summons With return receipt requested
was mailed 0n the      _ day 0f                          2020, and that a copy 0f the return 0f receipt was received by                                   me 0n the
          day 0f                        2020, Which copy          is   attached herewith.




                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                   I   hereby certify that on the         _ day of
_, 2020, mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s) by (registered 0r certiﬁed) mail, and
          I

the same was returned Without acceptance this day 0f          _     2020, and I did deliver said summons and a copy 0f the
complaint to the Sheriff of MARION County, Indiana.


          Dated    this   _ day 0f                        2020.



                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                    This    summons came         to   hand on the            _ day of                     ,
                                                                                                                                2020, and      I   served the same on the      _ day
of        ,
               2020.
          1.           By mailing     a copy 0f the      summons and complaint personally t0                                            address


          2.           By delivering a copy 0f summons and complaint personally t0                                                                                     .




          3.           By leaving a copy 0f the summons and complaint at                                                                               th e dwelling   house 0r
                       usual place 0f abode of defendant:                                                                       (Nam e of Person) and by mailing by ﬁrst
                       class mail a   copy 0f the summons on the              _ day 0f                              ,
                                                                                                                        2020       t0                                      his last
                       known     address.
          4.           By   serving his agent as provided          by rule,    statute or valid             agreement           to-wit:


          5.           Defendant cannot be found in             my bailwick and summons was not served.

          And I now return this        writ this   _ day of                    ,
                                                                                   2020.



                                                                                                      SHERIFF           or      DEPUTY

RETURN ON SERVICE 0F SUMMONS:                                 Ihereby    certify that          I   have served the within summons:


          1.           By delivery 0n the      _ day 0f                            ,
                                                                                           2020 a copy 0f this summons and a copy 0f the complaint t0 each
                       0f the Within named defendant(s)                                                                                                          .




          2.           By leaving on the      _    day of
                                                              a c opy 0f the
                                                                                     2020 for each of the Within named defendant(s)
                                                                                       ,


                                                                                   summons and a copy 0f the complaint at the respective dwelling
                                                          ,



                       house 0r usual place 0f abode with                                                  a p erson 0f suitable age and discretion residing
                       therein   Whose usual     duties 0r activities include                 prompt communication of such information to the person
                       served.
          3.                                                                                                                              an d by mailing a copy 0f the
                       summons Without the complaint t0                                                                                   at

                             the last known address of defendant(s).
          A11 done in     MARION County, Indiana.
Fees: $
                                                                                            SHERIFF     0r   DEPUTY
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 7 of 17 PageID  #: 7/20/2020
                                                                         Filed: 12       7:21                                                         PM
                                                                                                                                                    Clerk
                                                                                                                                   Marion County, Indiana




                         IN   THE MARION COUNTY SUPERIOR COURT NO.                                               12


 DEBBIE HARDWICK,                                            )

                                                             )

            Plaintiff,                                       )           CAUSE NO.             49D12-2007-CT-022758
                                                             )

 V.                                                          )

                                                             )

 KROGER LIMITED PARTNERSHIP                          I,      )

                                                             )

            Defendant.                                       )



                                                   APPEARANCE FORM

 Party Classiﬁcation:           Initiating   D      Responding        E       Intervening      D
  1.   The undersigned attorney and          all   attorneys listed       on    this   form now appear            in this case for the
       following party member(s): Defendant Kroger Limited Partnership                             I.




 2.    Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
       information as required by Trial Rules 3.1 and 77(B) is as follows:


           Name:         Donald B.   Kite, Sr., #1 1601-41                             Phone: 317-697-5046
            Address:     ATTORNEY AT LAW                                               Fax:     None
                         8082 Stafford Lane                                            Email: don.kite@gmail.com
                         Indianapolis, IN 46260


 3.    There are other party members: Yes                   No       X        (Ifyes, list    0n continuation page.)

 4.    Ifﬁrst initiating parlyﬁling this case, the Clerk                 is   requested to assign this case the following
       Case Type under Administrative Rule                8(b)(3):


 5. I Will   accept service    by   FAX at the above noted number:                     Yes         No        X
 6.    This case involves support issues: Yes                    No      X
 7.    There are related cases: Yes                No            X            (Ifyes, list    0n continuation page.)

 8.    This form has been served 0n      all   other parties and Certiﬁcate of Service                      is   attached:   Yes   X No
 D
                                                             Respectfully submitted,


                                                               Donald B. Kite, Sr.
                                                             /s/

                                                             Donald B. Kite, Sr., #1 1601-41
                                                             Attorney for Defendant
                                                             Kroger Limited Partnership                 I
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 8 of 17 PageID #: 13




                                         CERTIFICATE OF SERVICE

            I   certify that   0n July 20, 2020,    I   electronically ﬁled the foregoing   document using the

 Indiana E-Filing System (IEFS).          I   also certify that   on July 20, 2020, the foregoing document was

 served upon the following persons by IEFS:


 Chris Moeller, #257 1 0-49
 KEN NUNN LAW OFFICE
 104   S.   Franklin   Road
 Bloomington, IN 47404



                                                            Donald B. Kite, Sr.
                                                          /s/

                                                          Donald B. Kite, Sr.



 ATTORNEY AT LAW
 8082 Stafford Lane
 Indianapolis,IN 46260
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 9 of 17 PageID  #: 7/27/2020
                                                                         Filed: 14       1:53 PM
                                                                                                                                                 Clerk
                                                                                                                                Marion County, Indiana




                        IN   THE MARION COUNTY SUPERIOR COURT NO.                                            12


 DEBBIE HARDWICK,

           Plaintiff,                                                         CAUSE NO.         49D12-2007-CT-022758

 V.                                                     vvvvvvvvv




 KROGER LIMITED PARTNERSHIP                       I,




           Defendant.


                     DEFENDANT KROGER LIMITED PARTNERSHIP I’S
                    ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES
           Defendant Kroger Limited Partnership                          I,   by    counsel, for     its   Answer     t0   Plaintiff s


 Complaint for Damages,        states:



           1.       Defendant Kroger Limited Partnership                      I   admits that the   Plaintiff,    Debbie Hardwick,

 reported on October 31, 2019 that she had been present earlier that day at the Kroger store Which


 is   located at 7101 East 10th Street, Indianapolis, Marion County, Indiana, but                            is   Without sufﬁcient


 knowledge or information          t0   form a belief as            t0 the truth      0f the remaining allegation which are


 contained in rhetorical paragraph         1   of Plaintiff’s Complaint for Damages.


           2.       Defendant Kroger Limited Partnership                      I   admits that the   Plaintiff,    Debbie Hardwick,

 later   telephoned the store and reported that she tripped and                          fell   over a plastic strap outside the


 building and near the entrance to the store, but                   is   Without sufﬁcient knowledge 0r information to


 form a belief as   to the truth   ofthe remaining allegation Which are contained in rhetorical paragraph


 2 of Plaintiff’s Complaint for Damages.


           3.       Inasmuch    as the allegations     which are contained within                     rhetorical paragraph 3 0f


 Plaintiff’s    Complaint for Damages constitute legal allegations rather than factual averments, the

 Defendant makes n0 response            t0 the same.
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 10 of 17 PageID #: 15




          4.        Inasmuch    as the allegations   which are contained within   rhetorical paragraph 4    0f

  Plaintiff’s   Complaint for Damages constitute legal allegations rather than factual averments, the

  Defendant makes n0 response        to the same.


          5.        Inasmuch    as the allegations   Which are contained within   rhetorical paragraph 5    of

  Plaintiff’s   Complaint for Damages constitute legal allegations rather than factual averments, the

  Defendant makes n0 response        to the same.


          6.        Inasmuch    as the allegations   Which are contained within   rhetorical paragraph 6    of

  Plaintiff’s   Complaint for Damages constitute legal allegations rather than factual averments, the

  Defendant makes n0 response        t0 the same.


          7.        Defendant Kroger Limited Partnership       I   denies the truth 0f the allegations which


  are contained within rhetorical paragraph 7 0f Plaintiff” s Complaint for       Damages.

          8.        Defendant Kroger Limited Partnership       I   denies the truth of the allegations which


  are contained Within rhetorical paragraph 8 of Plaintiff” s Complaint for       Damages.

          9.        Defendant Kroger Limited Partnership       I   denies the truth of the allegations Which


  are contained within rhetorical paragraph 9 0f Plaintiff’s Complaint for        Damages.

          10.       Defendant Kroger Limited Partnership       I   denies the truth 0f the allegations Which


  are contained within rhetorical paragraph 7 0f Plaintiff” s Complaint for       Damages.

                                       AFFIRMATIVE DEFENSES

          Subj ect t0 further discovery, Defendant Kroger Limited Partnership         I   asserts the following


  afﬁrmative defenses:


          1.        The   Plaintiff s damages, if any, should be barred or reduced as a result of Plaintiff


  Debbie Hardwick’s comparative         fault.
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 11 of 17 PageID #: 16




              2.          T0   the extent that the Plaintiff receives 0r has received                payments for her alleged

  injuries        and damages, any such payments constitute                   satisfaction     and must be set-off against any

  recoveries         made   in this litigation against      Defendant Kroger Limited Partnership                I.




               3.         The   Plaintiff has failed to mitigate her          damages.


              4.          The   Plaintiff’ s   damages,         if any,   should be barred or reduced With respect to


  Defendant Kroger Limited Partnership                  I   inasmuch as said damages are            attributable, in   Whole or    in


  part, to the        negligence 0f a non-party whose identity              is   presently unknown.


              WHEREFORE,             Defendant Kroger Limited Partnership                  I   prays for judgment in     its   favor,


  for   its   costs incurred in defending this action,              and for   all   other appropriate relief.


                                                                   Respectfully submitted,


                                                                     Donald B. Kite, Sr.
                                                                   /s/

                                                                   Donald B. Kite, Sr., #1 1601-41
                                                                   Attorney for Defendant
                                                                   Kroger Limited Partnership         I



                                               CERTIFICATE OF SERVICE

              I     certify that   0n July 27, 2020,        I   electronically ﬁled the foregoing         document using the

  Indiana E-Filing System (IEFS).               I   also certify that     on July 27, 2020, the foregoing document was

  served upon the following persons by IEFS:


  Chris Moeller, #257 1 0-49
  KEN NUNN LAW OFFICE
  104    S.     Road
              Franklin
  Bloomington, IN 47404



                                                                     Donald B. Kite, Sr.
                                                                   /s/

                                                                   Donald B. Kite, Sr.



  ATTORNEY AT LAW
  8082 Stafford Lane
  Indianapolis, IN 46260
     Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 12 of 17 PageID  #:8/10/2020
                                                                              Filed: 17       3:25 PM
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 07/20/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8316
    1267 24. Our records indicate that this item was delivered on 07/15/2020 at 09:54 a.m. in
    INDIANAPOLIS, IN 46204. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.


    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     KROGER LIMITED PARTNERSHIP I C/O CORPORATION SERVICE COMPANY
     135 N PENNSYLVANIA ST STE 1610
     INDIANAPOLIS IN 46204-2448




    Customer Reference Number:           C2156933.12258563
    Return Reference Number:             Debbie Hardwick

2
 Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 13 of 17 PageID #: 18
USPS MAIL PIECE TRACKING NUMBER: 420462049214890194038316126724
MAILING DATE:     07/13/2020
DELIVERED DATE: 07/15/2020
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 KROGER LIMITED PARTNERSHIP I C/O CORPORATION SERVICE COMPANY
 135 N PENNSYLVANIA ST STE 1610
 INDIANAPOLIS IN 46204-2448



MAIL PIECE TRACKING EVENTS:
 07/13/2020 09:25    PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      BLOOMINGTON,IN 47404
 07/14/2020 08:16    ORIGIN ACCEPTANCE                            BLOOMINGTON,IN 47404
 07/14/2020 09:31    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 07/15/2020 02:40    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 07/15/2020 07:50    ARRIVAL AT UNIT                              INDIANAPOLIS,IN 46204
 07/15/2020 08:01    OUT FOR DELIVERY                             INDIANAPOLIS,IN 46204
 07/15/2020 09:54    DELIVERED INDIVIDUAL PICKED UP AT USPS       INDIANAPOLIS,IN 46204
                                                                        Filed: 8/14/2020 10:05 AM
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 14 of 17 PageID   #: 19
                                                                                                                              Clerk
                                                                                                             Marion County, Indiana




  STATE OF INDIANA                             )               IN   THE MARION SUPERIOR COURT                   12
                                                   SS:
  COUNTY OF MARION                             g               CAUSE NO. 49D12—2007—CT-022758

  DEBBIE HARDWICK

        VS.

  KROGER LIMITED PARTNERSHIP I


             PLAINTIFF’S PRELIMINARY LIST OF WITNESSES                             AND EXHIBITS

  WITNESSES:

  1.    Plaintiff   Debbie Hardwick

  2.    Representative of Defendant Kroger Limited Partnership             I



  3.    A11 treating physicians, Franciscan ExpressCare           Thompson Commons, 5210 E Thompson
        Road, Indianapolis, IN         46237

  4.    Dr. John T. Kihlken, M.D., Franciscan Physician             Network Neuroscience, 8051 S Emerson
        Avenue, Suite 300, Indianapolis, IN 46237—8630


  5.    A11 treating physicians,  Madison Avenue Family Medicine, 8778 Madison Avenue,                  Suite
        200, Indianapolis,    IN 46227

  6.    A11 doctors that plaintiff has seen for injuries.


  7.    Various lay Witnesses, t0 be       named later,   Will testify t0 the plaintiffs physical abilities before
        and/or after the incident.


  8.    A11 Witnesses listed       by defendant.

  9.    Additional Witnesses        may be listed by plaintiffs   after discovery has   been completed and prior
        t0   any deadlines   set   by the Court.

  10.   Plaintiff reserves the right to call rebuttal Witnesses.


  EXHIBITS:

  1.    Diagram 0f scene 0f incident.

  2.    Medical records.
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 15 of 17 PageID #: 20




        Medical   bills.



        X—rays 0r other results 0f diagnostic      tests.



        911 Calls and/or recordings


        Medical encyclopedia and/or dictionary.


        Physician’ s   Desk Reference.

        DSM—S,    AMA Guides to the Evaluation 0f Permanent Impairment, Sixth Edition, or other
        learned treatises.


        Photographs or other depictions.


  10.   Lost wage documentation.


  11.   Video   relating t0 this cause.


  12.   Life expectancy tables.


  13.   Video depictions/animations/stills 0f medical treatments and/or surgery performed 0r t0 be
        performed including but not limited t0 anatomical depictions of the human body and/or
        instrumentalities used 0r t0 be used in such treatments.


  14.   Animation depicting      how the incident occurred or an expert's   opinion 0n   how the incident
        occurred 0r might have occurred 0r similarly including but not limited t0 instrumentalities
        and persons and locations involved in the           incident.


  15.   Demonstrative aids and/or exemplars, including but not limited t0 photographs, website
        materials,   Facebook 0r other    media items, Google Earth maps and street Views 0r other
                                          social
        computer assisted      GPS                                    Google search results,
                                     location programs depicting locations,
        Amazon items for general sale, anatomical illustrations, PowerPoint slides, YouTube Videos
        0f mechanism 0f injury and/or medical treatments and surgeries for conditions, animations,
        websites, search engine results, musical overlays, reproductions or other representative
        illustrations,     diagrams, drawings 0r depictions 0f scenes, people 0r things involved in this
        incident and any combination 0r modiﬁcation 0f the above.


  16.   A11 exhibits listed   by defendant

  17.   Additional exhibits     may be listed by plaintiffs upon completion 0f discovery and prior t0 any
        deadlines set    by the Court
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 16 of 17 PageID #: 21




                                                             3
  18.      Any and all documents      0r other materials utilized   by any expert retained by defendant and/or
           plaintiff t0 testify in this   cause 0f action.


  19.      Any and all documents      attached and/or referenced in defendant's discovery responses.




                                                Respectfully submitted,
                                                KEN NUNN LAW OFFICE


                                      By:       /s/Chris Moeller
                                                Chris Moeller,   # 25710—49
                                                Attorney for Plaintiff
  Chn's Moeller, #25710—49
  Ken Nunn Law Ofﬁce
  Franklin Place
  104   S. Franklin   Road
  Bloomington, IN 47404
  Telephone    (8 12)   332—9451
  Attorney for Plaintiff
Case 1:21-cv-00214-TWP-TAB Document 1-1 Filed 01/27/21 Page 17 of 17 PageID #: 22




                                                            4
                                          CERTIFICATE OF SERVICE


           Ihereby     certify that   0n the   14th
                                            day 0f August, 2020 a copy 0f this document was filed
  electronically. Service 0f this filing will be made 0n all registered counsel by operation 0f the
  Court’s electronic filing system 0r by mail should counsel not be registered.


  Donald B. Kite, Sr.
  Attorney At Law
  8082 Stafford Lane
  Indianapolis, IN 46260
                                                 Respectfully submitted,
                                                 KEN NUNN LAW OFFICE


                                        By:      /s/Chris Moeller
                                                 Chris Moeller,   # 25710-49
                                                 Attorney for Plaintiff
  Chlis Moeller, #25710—49
  Ken Nunn Law Ofﬁce
  Franklin Place
  104           Road
        S. Franklin

  Bloomington, IN 47404
  Telephone   (8 12)   332—9451
  Attorney for Plaintiff
